Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Chenango County) to vacate an order of the County Court of Chenango County revoking petitioner’s pistol permit. Subsequent to argument of this proceeding, petitioner applied for and was granted a new pistol permit. This proceeding, therefore, is moot and is hereby dismissed. Proceeding dismissed as moot, without costs. Herlihy, P. J., Greenblott, Sweeney, Larkin and Reynolds, JJ., concur.